DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 4-6 and 8-36 are pending wherein claims 1, 8-9, 24 and 36 are amended, claims 2-3, 7 and 37-42 are canceled, and claims 10, 22, 33 and 35 are withdrawn from consideration. 

Status of Previous Rejections
	The previous rejection of claims 1, 4-6 and 11 under 35 U.S.C. 103 as being unpatentable over Redden (CA 974095) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claims 1, 4-6, 11 and 36 under 35 U.S.C. 103 as being unpatentable over GB 888,865 is withdrawn in view of the Applicant’s amendment to claims 1 and 36. The previous rejection of claim 36 under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2,893,864) is withdrawn in view of the Applicant’s amendment to claim 36. 

Allowable Subject Matter
	Claims 1, 4-6, 8-9 and 11 are allowed. 
	Claims 1, 4-6, 8-9 and 11 are allowable for the reasons as set forth in the Office Action of December 30, 2020. 
	
	Claims 12-21 and 23 are allowed. 

	Claims 24-32 and 34 are allowed. 
	Claims 24-32 and 34 are allowable for the reasons as set forth in the Office Action of December 30, 2020. 

	Claim 36 is allowed. 
	Claim 36 is allowable for the reasons as set forth in the Office Action of December 30, 2020. 

Rejoinder
Claims 1, 4-6, 8-9, 11-21, 23-32, 34 and 36 are directed to allowable titanium alloy compositions. Pursuant to the procedures set forth in MPEP §821.04(b), claims 10, 22, 33 and 35 , directed to a method of making titanium alloys, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. §1.104. Because all claims previously withdrawn from consideration under 37 C.F.R §1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on April 7, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA). See also MPEP §804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.